Citation Nr: 1731888	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral knee and leg disabilities.

2.  Entitlement to service connection for dental trauma for purposes of compensation benefits.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee and leg disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1989. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) RO in Columbia, South Carolina, on behalf of the RO in Atlanta, Georgia.

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

In December 2012, the Board remanded the case for further development.  The case has since been returned for appellate review.

The Board notes that the Veteran is claiming entitlement to service connection for a dental disability due to dental trauma in service.  In this regard, the Court has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v Brown, 5 Vet App 302 (1993).  Thus, the adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C F R § 17 161. See also Douglas v. Derwinski, 2 Vet App 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).
Schafrath v Derwinski, 1 Vet App 589 (1991).  In this case, however, the AOJ has referred the claim for VA outpatient dental treatment to the outpatient dental clinic at the Atlanta VA Medical Center. See March 2016 supplemental statement of the case.  The Board's review of the claims file reveals that the Atlanta VA Medical Center is still taking action on this issue.  As such, the Board will not take jurisdiction over that issue at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for an acquired psychiatric disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that any dental trauma in service resulted in a compensable disability.  


CONCLUSION OF LAW

The criteria for service connection for a dental condition for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish entitlement to service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a dental disorder for compensation purposes.

As discussed above, service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  An exception to the general rule is applicable to dental disabilities.  Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis. See 38 C.F.R. § 4.150, Diagnostic Code 9913.  However, the note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." Id.

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

For the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  In a precedential opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw. VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15, 566 (1997); see also Nielson v. Shinseki, 607 F.3d. 802 (Fed. Cir. 2010).

In this case, the Veteran has asserted that she had a traumatic dental injury after her face hit the steering wheel of her car in a January 1988 motor vehicle accident during service.

The Veteran's complete service treatment records, to include service dental records, are not available.  Where a veteran's service treatment records are unavailable through no fault of his or her own, there is a "heightened duty" to assist him or her in the development of the case, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the veteran's medical records have been lost. See Ussery v. Brown, 8 Vet. App. 64 (1995).

Notably, the Veteran has not claimed that she has missing teeth as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  Nor has she alleged that she has missing teeth that have not been or cannot be replaced.  In addition, the Veteran has not submitted any evidence of current symptoms or treatment for her teeth.  Rather, during the February 2012 hearing, she reported that she already wore a complete set of dentures, which she described as a "plate," at the time of the January 1988 motor vehicle accident.  She asserted that her dentures broke during the accident and injured her upper and lower gums.

During a January 1996 VA examination, the Veteran reported that her last teeth were pulled shortly after enlistment.  She stated that she had an accident in January 1988 and that her mouth hit her steering wheel.  She related that the impact cut her mouth, but no teeth were involved.  She indicated that she was provided with new dentures following the accident and that she was later provided with implants following alveolar bone resorption.  The examiner noted that the Veteran's implants were in place in the maxilla and mandible with fixed prostheses.

During a September 2015 VA dental examination, the examiner noted that the Veteran had no teeth and that she wore a complete set of dentures prior to the in-service motor vehicle accident.  She indicated that the available dental records were silent for the history surrounding the Veteran's original dental issue that led to all of her teeth being pulled prior to service.  In addition, the examiner noted that there was also no history provided to explain the placement of all of the Veteran's implants.  On examination, all of the Veteran's upper and lower teeth were missing.  The Veteran had no loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity or due to trauma or disease (such as osteomyelitis).  The examiner noted that the masticatory surfaces would not be restored by suitable prosthesis because the Veteran already had implanted restored dentures.  The examiner opined that the Veteran is less likely than not to have service connection for dental trauma related to the in-service motor vehicle accident.  

The Board finds that the Veteran is credible in describing a traumatic injury to her face in service and subsequent treatment for such injury and finds that her statements and testimony are credible.  In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a case in which service treatment were lost and presumably destroyed, the Court held that a veteran is competent to report about factual matters of which he has "first-hand knowledge," which included experiencing pain in service, reporting to sick call, and undergoing physical therapy. 

Nevertheless, the issue in this case is whether the Veteran's dental disorder may be considered a disability for compensation purposes.  There is no evidence of a compensable dental condition.  In fact, the evidence of record shows that the Veteran was wearing dentures and that her teeth had already been extracted at the time of the in-service motor vehicle accident.  Moreover, the September 2015 VA examiner stated that the Veteran had no loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity or due to trauma or disease (such as osteomyelitis).   Therefore, the claim for service connection must be denied. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes, however, that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the introduction, the AOJ has referred her claim of service connection for VA outpatient dental treatment purposes to the Atlanta VA Medical Center for consideration.


ORDER

Service connection for dental trauma for compensation purposes is denied.


REMAND

The Board remanded the case in December 2012, in part, to obtain opinions as to the nature and etiology of any current psychiatric and lumbar spine disorders.  Specifically, the VA examiners were requested to provide opinions addressing whether it was at least as likely as not that the Veteran's psychiatric disorder or lumbar spine disorder were caused by or aggravated by her service-connected knee and leg disabilities.  The examiners were also requested to provide opinions addressing whether it was at least as likely as not that the Veteran had a current psychiatric disorder or lumbar spine disorder related to her military service, to include a motor vehicle accident therein.  

Following the December 2012 remand, the Veteran was provided a VA mental disorders examination in March 2015 and a VA spine examination in May 2015.  However, the VA examiners did not provide the specific opinions requested in the remand directives.  Indeed, the examiners did not specifically address whether the psychiatric and lumbar spine disorders were aggravated by the service-connected disabilities.  Therefore, the Board finds that a remand is necessary to obtain adequate VA opinions in compliance with the directives of the December 2012 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder or lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

 Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that her current depression was caused by a January 1988 motor vehicle accident during service.  In the alternative, she has contended that her service-connected knee and leg disabilities have caused or aggravated her psychiatric disorder.

The examiner should note that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed disorder is not found on examination, the examiner should address whether it was misdiagnosed or has resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include as a January 1988 motor vehicle accident.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's psychiatric disorder was either caused by or aggravated by her service-connected leg and knee disabilities.

In rendering these opinions, the examiner should discuss how such a disorder generally presents or develops.  He or she should also address the significance, if any, of the gap in time between the Veteran's military service and post-service complaints and treatment.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After obtaining any outstanding medical records, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that her current low back pain was caused by injuries from a January 1988 motor vehicle accident during service.  In the alternative, she has contended that her service-connected knee and leg disabilities have caused or aggravated her low back disorder.

The examiner should note that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders.  In so doing, he or she should consider the January 1996 VA x-ray that showed mild degenerative disc disease at L4 to L5 and the March 2001 VA MRI noting a diagnosis of 5 to 10 percent posterior displacement of L4 on L5.  If any previously diagnosed disorder is not found on examination, the examiner should address whether it was misdiagnosed or has resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include as a January 1988 motor vehicle accident.  

The examiner should comment on VA treatment notes dated in 1995 that indicate that the Veteran injured her low back lifting heavy packages during her employment with the US Postal Service in December 1994.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disorder was either caused by or aggravated by her service-connected knee and leg disabilities.

In rendering these opinions, the examiner should discuss how such a disorder generally presents or develops.  He or she should also address the significance, if any, of the gap in time between the Veteran's military service and post-service complaints and treatment.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The AOJ should review the examination reports to ensure that they are compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence received since the claims were last readjudicated.  

If any benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


